Citation Nr: 0927471	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-22 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) before September 7, 
2006.  

2.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD) after December 1, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to 
January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, denied entitlement to a rating in 
excess of 50 percent for PTSD.  A June 2007 rating decision 
granted the Veteran a 100 percent rating from September 7, 
2006 to December 1, 2006 for his PTSD disability, and an 
August 2007 rating decision increased the Veteran's 
evaluation for PTSD to 70 percent, effective December 1, 
2006.  

The issues have been recharacterized to comport to the 
evidence of record.  

The Veteran was notified by a February 2009 letter that he 
was scheduled for a Board hearing in March 2009, however he 
did not appear at the Board hearing and indicated no desire 
to reschedule it.  


FINDINGS OF FACT

1.  Before September 7, 2006, the Veteran's PTSD was 
manifested by no more than occupational and social 
impairment, with reduced reliability and productivity; and a 
relevant GAF score of 45.  

2.  After December 1, 2006, the Veteran's PTSD is manifested 
by no more than occupational and social impairment with 
deficiencies in most areas; and a current GAF score of 45.






CONCLUSIONS OF LAW

1.  Before September 7, 2006, the criteria for an evaluation 
in excess of 50 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic 
Code (DC) 9411 (2008).  

2.  After December 1, 2006, the criteria for an evaluation in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).
The RO provided the appellant with pre-adjudication notice by 
letter dated in April 2005, and post adjudication notice by 
letters dated in December 2006 and May 2008.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence, 
and; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
indicating that to substantiate an increased-rating claim, 
the evidence must demonstrate "a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life," that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant diagnostic codes based on 
"the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life," 
and that the notice must also provide examples of the types 
of medical and lay evidence that may be obtained or 
submitted.  However, the May 2008 notice failed to note the 
current diagnostic code under which the Veteran's PTSD 
disability is rated pursuant to Vazquez-Flores, supra.  

Although the May 2008 letter did not specifically list the 
criteria for receiving a higher rating for a PTSD disability 
pursuant to Vazquez-Flores, the Veteran and his 
representative have demonstrated actual knowledge of the 
evidence necessary to substantiate an increased rating claim 
for the PTSD disability by the Veteran's representative's 
contentions in his July 2009 brief, in which he noted and 
discussed the criteria for a higher rating pursuant to 38 
C.F.R. § 4.130, DC 9411.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it); see 
also Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Furthermore, a June 2006 statement of the case (SOC) listed 
the specific criteria for a higher rating under 38 C.F.R. § 
4.130, DC 9411.  The claim was subsequently readjudicated in 
August 2007 and June 2008 supplemental statements of the case 
(SSOCs).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations as to the severity of his PTSD 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claim file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks an evaluation in excess of 50 percent for 
PTSD before September 7, 2006, and in excess of 70 percent 
after December 1, 2006.  He claims that his PTSD has 
prevented him from forming effective working and personal 
relationships, caused him to have had 8 jobs in 9 years, he 
has been incarcerated 5 times, and been married 3 times.  

The RO originally granted service connection for PTSD in 
August 2002, assigning a 50 percent rating with an effective 
date of December 23, 2001.  A June 2007 rating decision 
granted the Veteran 100 percent rating from September 7, 2006 
to December 1, 2006, for his PTSD disability, and an August 
2007 rating decision increased the Veteran's evaluation for 
PTSD to 70 percent, effective December 1, 2006.  The August 
2007 rating decision also granted the Veteran entitlement to 
individual unemployability based upon his PTSD disability.  
The Veteran's PTSD disability is rated under 38 C.F.R. § 
4.130, DC 9411.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505, 508 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to September 7, 2006, the Veteran is rated as 50 
percent disabled and after December 1, 2006, he is rated as 
70 percent disabled under the general rating formula for 
mental disorders.  See 38 C.F.R. § 4.130, DC 9411.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 denotes 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning.  See Carpenter v. Brown, 
8 Vet. App. 240, 2 42- 244 (1995).  

A.  Rating in Excess of 50 Percent before September 7, 2006

A VA examination was conducted in May 2005.  The Veteran 
indicated that he is having daily problems with his PTSD, 
including nightmares, anger, secondary depression, sleep 
disturbance, and interpersonal problems.  He also had 
significant anger toward others on the job and he will not be 
able to last much longer at the job.  The examiner noted that 
the Veteran has had significant difficulties on the job.  A 
mental status examination revealed that there was no 
impairment of thought process or communication, and no 
obvious delusions or hallucinations, though he states that he 
occasionally thinks he hears somebody talking; this may be 
hypervigilance.  The Veteran had intermittent eye contact, 
exhibited little spontaneous speech, and has suicidal 
thoughts and a history of homicidal thoughts, but no plan or 
intent to act on them.  The Veteran is able to maintain 
minimal personal hygiene and basic activities of daily 
living, and was alert and oriented times three.  The Veteran 
has subjective forgetfulness, but has adequate memory 
functioning, problems with concentration, and exhibits 
obsessive/ritualistic behavior.  Rate and flow of his speech 
was generally normal.  He has occasional panic attacks, but 
says they have improved somewhat on medication.  He has a 
depressed affect, which is likely secondary to his PTSD, and 
impaired verbal impulse control.  He has considered violence 
toward others, has difficulties with sleep onset and staying 
asleep, and at least weekly nightmares.  A diagnosis of PTSD, 
chronic, severe, with secondary depression, was given, and a 
GAF score of 45 was assigned.  It was noted that the Veteran 
has experienced a decline in his family role functioning, 
social/interpersonal relationships, and ability to hold a 
job.  The examiner noted that the Veteran is not a good 
candidate for long term employability.  

VA treatment records dated in February 2006 note that the 
Veteran continues to be overwhelmed at work and have verbal 
disagreements with others.  A mental status examination 
revealed that the Veteran is dressed casually and appears to 
have fair hygiene, is pleasant although a little bit 
irritated when recounting the events of his job, his mood 
appears less depressed and euthymic, affect is stable, he is 
oriented to person, place, and date, has average thought 
process and content, no auditory or visual hallucinations, no 
suicidal or homicidal ideations, no delusions, has speech 
that is goal directed, judgment that is fair, limited 
insight, and abstracting ability that is appropriate.  An 
impression of PTSD was given.  

May 2006 VA treatment records note that a mental status 
examination revealed that the Veteran is causally dressed and 
has good hygiene, is pleasant and cooperative, and is a 
little bit tearful when talking about his finances.  His mood 
is mildly depressed, he is oriented to person, place, and 
date, average intelligence, has no auditory or visual 
hallucinations, no suicidal or homicidal ideation, no 
delusions, fair judgment, good insight, and appropriate 
abstracting ability.  An impression of PTSD was given.  

On the whole, prior to September 7, 2006, the evidence more 
nearly approximates the criteria for a 50 percent, rather 
than a 70 percent, rating.  The medical evidence does not 
demonstrate obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, spatial disorientation, or neglect of personal 
appearance and hygiene, which would be indicative of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, and mood.  Some difficulty to adapting to stressful 
circumstances at work and establishing and maintaining 
effective relationships, some findings of suicidal ideation, 
depression, impaired verbal impulse control, and occasional 
panic attacks were noted; however, these factors alone more 
nearly approximate the Veteran's 50 percent rating prior to 
September 7, 2006.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Likewise, the Veteran's reported GAF score of 45 is 
representative of no greater than serious symptoms.  See 
Carpenter, 8 Vet. App. at 242- 244.  

As the criteria for assignment of the next higher 70 percent 
rating are not met, the criteria for the even higher rating 
of 100 percent are likewise not met. 

At no time prior to September 7, 2006, has the Veteran's 
disability met or nearly approximated the criteria for a 
rating in excess of 50 percent, and further staged ratings 
are not for application.  See Hart, 21 Vet. App. at 505.

B.  Rating in Excess of 70 Percent after December 1, 2006

A VA examination was conducted in May 2007.  It was noted 
that the Veteran was hospitalized at the Waco Inpatient Unit 
from September 7, 2006 to November 22, 2006.  The Veteran 
reported that his PTSD is getting worse.  He reported 
nightmares, poor sleep, mood irritability, anger, difficulty 
getting along with others, flashbacks, nightmares, and denied 
current suicidal ideation.  A mental status examination 
revealed that the Veteran is casually dressed and groomed, 
speech is spontaneous, has normal psychomotor activities, 
mood was mildly dysphoric, affect is somewhat constricted in 
range, thought processes were goal directed, he is alert and 
oriented time three, he recalled 3 out of 3 objects, showing 
a grossly intact memory, had a grossly intact remote memory, 
denied hallucinations and delusions, denied current suicidal 
or homicidal ideations, and had fair insight and judgment.  
It was noted further that the Veteran denied any panic 
attacks, but does have anxiety, and denied any problems with 
impulse control.  He has sleep impairment with nightmares.  A 
diagnosis of PTSD, chronic, severe, with depressive disorder 
was made, and a GAF score of 45 was assigned.  It was noted 
that the Veteran is not considered to meet the usual 
industrial standards for employment secondary to PTSD.  

On the whole, the evidence more nearly approximates the 
criteria for a 70 percent, rather than a 100 percent, rating.  
The medical evidence does not demonstrate any findings of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, gross inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Likewise, the Veteran's 
reported GAF score of 45 is representative of no greater than 
serious symptoms.  See Carpenter, 8 Vet. App. at 242- 244. 

At no time after December 1, 2006, has the Veteran's 
disability met or nearly approximated the criteria for a 
rating in excess of 70 percent, and further staged ratings 
are not for application.  See Hart, supra.  

The Veteran believes that the severity of his PTSD disability 
merits a higher rating.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the severity of 
his service-connected PTSD disability as related to the 
schedular criteria, and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed 
opinions provided by the VA medical professionals, which 
shows that the criteria for a disability rating in excess of 
50 percent before September 7, 2006, or in excess of 70 
percent after December 1, 2006, have not been met.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Gilbert v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for PTSD 
before September 7, 2006, or after December 1, 2006, is not 
warranted.  See Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

In an August 2007 rating decision the Veteran was granted 
entitlement to individual unemployability based on his PTSD 
disability.  However, the Veteran does not qualify for extra-
schedular consideration for his service-connected PTSD 
disability.  In exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation is made.  38 C.F.R. § 3.321(b)(1). There 
is a three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between 
the level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service.  Id.

Here, the record does not establish that the rating criteria 
are inadequate.  To the contrary, the very symptoms that the 
Veteran describes and the findings made by the various mental 
health professionals are the symptoms included in the 
criteria found in the rating schedule for mental 
disabilities.  And as discussed above, when Veteran's 
symptoms and the effects of his PTSD disability are compared 
to the criteria in the ratings schedule, his current ratings 
accurately reflect the level of severity of his disability.  
The schedular criteria are not inadequate for rating this 
Veteran's PTSD disability.  As a result, despite the 
competent medical evidence of record, indicating that the 
Veteran cannot work due to his service connected PTSD, the 
other two steps in the analysis of extra-schedular ratings 
need not be reached.  


ORDER

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) before September 7, 
2006, is denied.  

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD) after December 1, 2006, 
is denied.   




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


